DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 105, 106, 113, 114, 119, and 120 are objected to because of the following informalities:  Claims 105, 106, 113, 114, 119, and 120 recite the word “BINS” all in capital letters which appear to indicate the word is an acronym, however, it is unclear what applicant’s meaning of the acronym is without first defining it.  A review of the specification did not appear to define the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 101, 103-104, 107, 109, 111-112, 115, and 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al [US 2017/0200473 A1] in view of Ziv et al [US 2007/0220220 A1].
With regard to claim 101, Moore teaches a method of associating media files comprising: (a) receiving at a user system, a second version file converted from a camera media stream, wherein said second version file converted from a camera media stream has metadata relating to a first version media file (see paragraph [0041]; the system can generate a second version file that is converted from a camera media stream such as a low-resolution version that can be used for editing and utilizes metadata that is associated with the edits or other effects that is related to the original media stream); 
(b) receiving at said user system, an additional second version file generated from said first version file (see paragraph [0043]; the edits can be applied to a copy of the first version (or original version) file and which is then received at the user system).
Moore does not appear to explicitly teach (c) at said user system, replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file.
Ziv teaches (c) at said user system, replacing said second version file with said additional second version file (see paragraph [0040]; the system can have a second version file or low resolution version and after receiving a high-resolution version, the system can replace the low-res version with the high-res version).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage means in the digital editing environment of Moore by replacing low-resolution media with high-resolution media as taught by Ziv in order to allow low-resolution of the media/images/videos be sent to user devices for editing and then allow the edits to create a high-resolution media/image/video that can be sent and stored at the user device while saving space by automatically replacing (deleting) the low-resolution version thus not only saving storage space on the mobile device but also saving the user time and effort from having to manually locate and delete any unnecessary/temporary files.
Moore in view of Ziv teach (c) at said user system, replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file (see Moore, paragraph [0043]; see Ziv, paragraph [0040]; after editing the second version, an additional second version is generated based on a copy of the first version of the file and is then sent to the user system for storage where the low resolution version can be replaced with the high-resolution version).

With regard to claim 103, Moore in view of Ziv teach wherein said additional second version file generated from said first version file is of higher resolution than said second version file converted from a camera media stream (see Moore, paragraphs [0041]-[0043]; the additional second version is a high-resolution version versus the second file converted from the camera media stream which is low-resolution).

With regard to claim 104, Moore in view of Ziv teach wherein said user system is a editing platform and wherein said step of replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file occurs after at least one editing decision has been made (see Moore, paragraph [0043]; see Ziv, paragraph [0040]; after editing the second version, an additional second version is generated based on a copy of the first version of the file and is then sent to the user system for storage where the low resolution version can be replaced with the high-resolution version).

With regard to claim 107, this claim is substantially similar to claim 101 and is rejected for similar reasons as discussed above.

With regard to claim 109, this claim is substantially similar to claim 101 and is rejected for similar reasons as discussed above.

With regard to claims 111 and 112, these claims are substantially similar to claims 103 and 104 respectively and are rejected for similar reasons as discussed above.

With regard to claim 115, this claim is substantially similar to claim 101 and is rejected for similar reasons as discussed above.

With regard to claims 117 and 118, these claims are substantially similar to claims 103 and 104 respectively and are rejected for similar reasons as discussed above.



Claims 102, 108, 110, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al [US 2017/0200473 A1] in view of Ziv et al [US 2007/0220220 A1] in further view of Abbas et al [US 2012/0210217 A1].
With regard to claim 102, Moore in view of Ziv teach all the claim limitations of claim 101 as discussed above.
Moore in view of Ziv teach file names but do not appear to explicitly teach wherein said additional second version file generated from said first version file has a filename and wherein said filename matches metadata relating to said first version media file.
Abbas teach wherein said additional second version file generated from said first version file has a filename and wherein said filename matches metadata relating to said first version media file (see paragraphs [0201]; the system can utilize the same/matching file name between the different resolution versions of a file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage means in the digital editing environment of Moore in view of Ziv by utilizing multiple folders and matching file names for different versions of the same file as taught by Abbas in order to allow the system to be able to have different transcoded versions of the files at varying resolution modes (and potentially other edits) while providing means for the system to easily locate all the files linked to the original file with that name while utilizing the folder names to help differentiate what the differences are between the file versions.

With regard to claims 110 and 116, these claims are substantially similar to claim 102 and are rejected for similar reasons as discussed above.


With regard to claim 108, Moore teaches a method of associating media files comprising: (a) at a camera, generating a first version media file (see paragraph [0041]; the media device 404 or camera can generate a first version media file); 
(b) at a first computer system, receiving a media stream from a camera and converting said media stream to a second version file (see paragraphs [0039] and [0041]; the media device 404 or camera can generate a first version media file and the server system can receive/store the first version media file and can generate a second version file or low-resolution file to send to a user’s mobile device), 
	(d) receiving said second version file converted from a camera media stream at a user system (see paragraphs [0040]-[0042]; the user system can select and receive the second version file);
(e) generating an additional second version file from said first version file; (f) receiving said additional second version file generated from said first version file at said user system (see paragraphs [0042]-[0043]; an additional second version file can be created from the first version file and downloaded to the user system).
Moore does not appear to explicitly teach wherein said media stream has associated metadata and is associated with said first version media file; (c) updating said metadata of said second version file converted from a camera media stream with data relating to said first version media file; and (g) at said user system, replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file.
Abbas teaches wherein said media stream has associated metadata and is associated with said first version media file (see paragraphs [0013] and [0093]-[0094] and [0201]; the system utilizes metadata including various video properties, file name, and references to the original media file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage means in the digital editing environment of Moore by utilizing multiple folders and matching file names as well as other metadata for the different versions of the same file as taught by Abbas in order to allow the system to be able to have different transcoded versions of the files at varying resolution modes (and potentially other edits) while providing means for the system to easily locate all the files linked to the original file with that name while utilizing the folder names to help differentiate what the differences are between the file versions while also ensuring that all the appropriate attributes/metadata of the original file is also copied and stored when making low-resolution and high-resolution copies thus allowing each version to have a complete record of the appropriate metadata..
Moore in view of Abbas teach (c) updating said metadata of said second version file converted from a camera media stream with data relating to said first version media file (see Abbas, paragraphs [0091]-[0093] and [0201]; the system can update portions of the metadata including the references/links as well as other various file properties/attributes). 
Moore in view of Abbas do not appear to explicitly teach (g) at said user system, replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file.
Ziv teaches (g) at said user system, replacing said second version file with said additional second version file (see paragraph [0040]; the system can have a second version file or low resolution version and after receiving a high-resolution version, the system can replace the low-res version with the high-res version).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage means in the digital editing environment of Moore by replacing low-resolution media with high-resolution media as taught by Ziv in order to allow low-resolution of the media/images/videos be sent to user devices for editing and then allow the edits to create a high-resolution media/image/video that can be sent and stored at the user device while saving space by automatically replacing (deleting) the low-resolution version thus not only saving storage space on the mobile device but also saving the user time and effort from having to manually locate and delete any unnecessary/temporary files.
Moore in view of Abbas and Ziv teach (g) at said user system, replacing said second version file converted from a camera media stream with said additional second version file generated from said first version file  (see Moore, paragraph [0043]; see Ziv, paragraph [0040]; after editing the second version, an additional second version is generated based on a copy of the first version of the file and is then sent to the user system for storage where the low resolution version can be replaced with the high-resolution version).



Claims 105, 106, 113, 114, 119, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al [US 2017/0200473 A1] in view of Ziv et al [US 2007/0220220 A1] in further view of Simonian et al [US 2014/0143068 A1].
With regard to claim 105, Moore in view of Ziv teach all the claim limitations of claim 101 as discussed above.
Moore in view of Ziv teach wherein said user system further comprises an editing device (see Moore, paragraph [0042]; mobile processing device has a media editing application). 
Moore in view of Ziv do not appear to explicitly teach wherein said editing device comprises one or more BINS and wherein said user system, in response to the receipt of said second version file converted from a camera media stream, auto populates said BINS in said editing device at said user system with metadata associated with said second version file converted from a camera media stream.
Simonian teaches wherein said editing device comprises one or more BINS and wherein said user system, in response to the receipt of said second version file auto populates said BINS in said editing device at said user system with metadata associated with said second version file (see paragraphs [0070] and [0071]; the system utilizes an editing device that can receive edit decision list files including ALE files that can be imported in and auto-populate information in the media composer/editor associated with the received metadata of the received file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the media editing environment of Moore in view of Ziv by utilizing the edit decision list files as taught by Simonian in order to allow the system to be able to import the metadata associated with a media file and be associated with that media when viewed in a media editor application/program thus allowing media content to be distributed or shared while ensuring that the correct and accurate metadata is also associated with the media files without the users having to manually retrieve or enter the respective metadata.
Moore in view of Ziv in further view of Simonian teach wherein said user system, in response to the receipt of said second version file converted from a camera media stream, auto populates said BINS in said editing device at said user system with metadata associated with said second version file converted from a camera media stream (see Simonian, paragraphs [0070] and [0071]; see Moore, paragraphs [0041]-[0043]; the system utilizes an editing device that can receive edit decision list files associated with low-resolution media files including ALE files that can be imported in and auto-populate information in the media composer/editor associated with the received metadata of the received file).

With regard to claim 106, Moore in view of Ziv teach all the claim limitations of claim 101 as discussed above.
Moore in view of Ziv teach wherein said user system further comprises an editing device (see Moore, paragraph [0042]; mobile processing device has a media editing application). 
Moore in view of Ziv do not appear to explicitly teach wherein said editing device comprises one or more BINS and wherein said user system, in response to the receipt of said additional second version file generated from said first version file, auto populates said BINS in said editing device at said user system with metadata associated with said additional second version file generated from said first version file.
Simonian teaches  wherein said editing device comprises one or more BINS and wherein said user system, in response to the receipt of said additional second version file auto populates said BINS in said editing device at said user system with metadata associated with said additional second version file (see paragraphs [0070] and [0071]; the system utilizes an editing device that can receive edit decision list files including ALE files that can be imported in and auto-populate information in the media composer/editor associated with the received metadata of the received file).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the media editing environment of Moore in view of Ziv by utilizing the edit decision list files as taught by Simonian in order to allow the system to be able to import the metadata associated with a media file and be associated with that media when viewed in a media editor application/program thus allowing media content to be distributed or shared while ensuring that the correct and accurate metadata is also associated with the media files without the users having to manually retrieve or enter the respective metadata.
Moore in view of Ziv in further view of Simonian teach wherein said editing device comprises one or more BINS and wherein said user system, in response to the receipt of said additional second version file generated from said first version file, auto populates said BINS in said editing device at said user system with metadata associated with said additional second version file generated from said first version file (see Simonian, paragraphs [0070] and [0071]; see Moore, paragraphs [0041]-[0043]; the system utilizes an editing device that can receive edit decision list files associated with media files including ALE files that can be imported in and auto-populate information in the media composer/editor associated with the received metadata of the received file).

With regard to claims 113 and 114, these claims are substantially similar to claims 105 and 106 respectively and are rejected for similar reasons as discussed above.

With regard to claims 119 and 120, these claims are substantially similar to claims 105 and 106 respectively and are rejected for similar reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glover [US 2011/0191320 A1] teaches in paragraphs [0022] and [0023] an editor for an original source file and particular techniques of having separate metadata that reflects the edits to the original source file without altering the original file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        10/18/2022